United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF THE ARMY, MEDICAL
COMMAND CPAC, Fort Carson, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0888
Issued: August 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 29, 2016 appellant filed a timely appeal from a March 21, 2016 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on February 3, 2016.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its March 21, 2016 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence to
OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).

FACTUAL HISTORY
On February 3, 2016 appellant, then a 36-year-old sterile processing technician, filed a
traumatic injury claim (Form CA-1) alleging that on that day she slipped on a patch of ice on a
sidewalk outside of the employing establishment resulting in a broken ankle. The injury
occurred at approximately 6:30 a.m. On the reverse side of the form, appellant’s regular work
hours were recorded as Monday through Friday, 7:00 a.m. to 3:00 p.m. She notified her
supervisor, first received medical care, and stopped work on the date of injury. Appellant’s
supervisor checked the box marked “yes” when asked if his knowledge of the facts about the
injury agreed with statements of the employee and/or witness.
By letter dated February 18, 2016, OWCP notified appellant that her claim was initially
administratively handled to allow medical payments, as her claim appeared to involve a minor
injury resulting in minimal or no lost time from work. However, the merits of her claim had not
been formally considered and her claim had been reopened because she had not returned to work
in a full-time capacity and a nurse had been assigned to her case. Appellant was advised that the
evidence of record was insufficient to establish her traumatic injury claim.
OWCP requested that appellant submit a response to a form questionnaire in order to
substantiate the factual basis of her claim and a medical report from her attending physician
including a diagnosis, history of the injury, and a physician’s opinion on causal relationship
supported by medical rationale. The questionnaire requested that she describe the nature of her
injury, how the injury occurred, witness statements, the immediate effects of her injury, any
other injuries sustained as a result of the incident, any prior similar injuries, the time of injury,
whether she was on the employing establishment’s premises when the injury occurred, whether
she was performing her regularly assigned duties, and the activities she was engaged in at the
time of injury. Appellant was afforded 30 days to provide the requested information.
The only evidence received in response to OWCP’s development letter was a
February 10, 2016 Penrose Hospital diagnostic report from Dr. Farrel Keith VanWagenen, a
Board-certified diagnostic radiologist. Dr. VanWagenen reported that an x-ray of the right ankle
revealed intraoperative views of the ankle, demonstrated screw and plate fixation of a
trimalleolar ankle fracture with near anatomic alignment achieved.
By decision dated March 21, 2016, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that the February 3, 2016 employment incident occurred as
alleged, in the performance of duty. It explained that she failed to establish fact of injury
because she did not respond to the questionnaire that was sent with the February 18, 2016
development letter. OWCP further noted that the evidence of record failed to establish a firm
medical diagnosis which could be reasonably attributed to the alleged February 3, 2016
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
2

limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
The Board has interpreted the phrase while in the performance of duty to be the
equivalent of the commonly found requisite in workers’ compensation law of arising out of and
in the course of employment. In the course of employment deals with the work setting, the
locale and time of injury whereas, arising out of the employment, encompasses not only the work
setting but also a causal concept, the requirement being that an employment factor caused the
injury. In addressing this issue, the Board has stated that in the compensation field, to occur in
the course of employment, in general, an injury must occur: (1) at a time when the employee
may reasonably be said to be engaged in his or her master’s business; (2) at a place where he or
she may reasonably be expected to be in connection with the employment; and (3) while he or
she was reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.5
The Board has included within the performance of duty a reasonable time before and
after work to allow for coming and going, as well as personal ministrations, such as lunch or
bathroom breaks, engaged in for the benefit of the employer. If the injury does not take place
during those periods or on employing establishment premises, the Board will place special
emphasis on whether the employee was engaged in an activity related to fulfilling the duties of
her employment.6
ANALYSIS
The Board finds that appellant failed to establish that she sustained a traumatic injury in
the performance of duty on February 3, 2016.7
Appellant alleged that on February 3, 2016 she slipped on a patch of ice on a sidewalk
outside of the employing establishment at 6:30 a.m. and sustained a broken ankle. Her
Form CA-1 lacks sufficient information to establish that the alleged incident occurred in the
performance of duty.8
With regard to employees with fixed hours and a fixed place of work, the Board has
accepted the general rule of workers’ compensation law that injuries occurring on the premises

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Kathryn S. Graham Wilburn, 49 ECAB 458 (1998).

6

See Venicee Howell, 48 ECAB 414 (1997); Narbik A. Karamian, 40 ECAB 617 (1989).

7

T.V., Docket No. 15-1336 (issued October 8, 2015).

8

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

of the employing establishment, while the employees are going to and from work before or after
working hours or at lunchtime, are compensable.9
By letter dated February 18, 2015, OWCP requested that appellant describe the factual
circumstances of her injury and provided her with a questionnaire for completion. Appellant did
not respond. The only explanation provided pertaining to the February 3, 2016 incident was the
generalized and vague statement noted in her Form CA-1. Appellant’s Form CA-1 lacks further
insight to establish fact of injury and performance of duty.10 By failing to describe the
employment incident and circumstances surrounding her alleged injury, appellant has not
established that the injury occurred in a time and place, where she was expected to be to fulfill
her employment.
Appellant has therefore failed to provide an adequate description of the February 3, 2016
employment incident which she believed caused or aggravated her condition to establish that an
injury occurred in the performance of duty.11 Thus, she did not meet her burden of proof.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on February 3, 2016.

9

See R.H., Docket No. 15-1339 (issued June 13, 2014).

10

Supra note 7.

11

The only medical report received was Dr. VanWagenen’s February 10, 2016 diagnostic report pertaining to the
right ankle. Given that appellant did not establish an employment incident, further consideration of the medical
evidence is unnecessary. See Bonnie A. Contreas, 57 ECAB 364, 368 n.10 (2006).
12

The Board notes that not only must appellant establish that an injury occurred in the performance of duty as
alleged, but she must also establish that her disability and/or specific condition for which compensation is claimed
are causally related to her injury by submitting rationalized medical opinion evidence. Marie St. Clair, Docket No.
03-1688 (issued September 10, 2003). Any medical opinion evidence appellant may submit to support her claim
should reflect a correct history and offer a medically sound explanation by her physician of how the specific
employment incident, in particular physiologically, caused or aggravated her ankle injury. T.G., Docket No. 14-751
(issued October 20, 2014).

4

ORDER
IT IS HEREBY ORDERED THAT the March 21, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 4, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

